Citation Nr: 1010086	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-11 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the Veteran's death, including as 
a result of exposure to herbicides.

2.  Entitlement to service connection for the cause of the 
Veteran's death, including as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1966.  
He died in July 1997.  The Appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO's May 2003 decision denying the appellant's 
application to reopen a claim of entitlement to service 
connection for the cause of the Veteran's death was not 
appealed and is final. 

2.  The evidence received since May 2003 is new and material, 
and therefore the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death is reopened.




CONCLUSION OF LAW

1.  The May 2003 RO decision that denied reopening the claim 
of service connection for the cause of the Veteran's is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for the 
cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, in light of the favorable decision below, the Board 
finds that any deficiency in the notice provided herein was 
not prejudicial to the appellant nor would further 
development result in a more favorable result or be of 
assistance to this inquiry.

II.  New and Material Evidence

The appellant was denied service connection for the cause of 
the Veteran's death in September 1997 because the RO found 
that the Veteran's death was not related to service.  At the 
time of the September 1997 decision the pertinent evidence of 
record included the Veteran's service treatment and personnel 
records, VA treatment records, and the Veteran's death 
certificate.  In May 2003, the RO determined that new and 
material evidence (the term will be explained below) had not 
been received sufficient to reopen the claim.  Essentially 
the evidence received since September 1997 consisted of the 
appellant's lay statements.

The decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1997).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim. 
 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The appellant filed her application to reopen a claim of 
entitlement to service connection for the cause of the 
Veteran's death in March 2006.  The pertinent evidence 
received subsequent to the May 2003 rating decision includes 
a private opinion regarding the cause of the Veteran's death 
dated in February 2010.  

The appellant submitted a private opinion stating that it was 
at least as likely as not that the Veteran's depression was a 
contributory factor to his worsening alcoholism which was 
significant and progressive and resulted in a severe liver 
condition subsequently causing his demise.  This opinion 
relates to the reason the claim was previously denied, namely 
that the Veteran's death was not caused by service or a 
service connected disability.  As such, the Board finds that 
the evidence received is both new and material and sufficient 
to reopen the appellant's claim for service connection for 
the cause of the Veteran's death.


ORDER

In as much as new and material evidence has been received, 
the claim of entitlement to service connection for cause of 
the Veteran's death is reopened.




REMAND

The appellant asserts that the cause of the Veteran's death 
is related to his service or service-connected disabilities, 
to include exposure to Agent Orange.  At the time of his 
death the Veteran was service connected for dyshidrosis at 50 
percent and dysthymia and generalized anxiety disorder at 30 
percent.  He was also rated totally disabled based on 
individual unemployability.

The Veteran's death certificate indicates the cause of the 
Veteran's death was hepato-renal syndrome due to or as a 
consequence of alcohol liver disease.  A private medical 
opinion was submitted in February 2010.  It stated that 
alcohol addiction is often linked to depression and anxiety.  
The examiner stated that given the Veteran's history of 
depression and anxiety, and because the cause of death was 
related to alcohol liver disease, it was as likely as not 
that the Veteran's depression was a contributory factor to 
his worsening alcoholism which was significant and 
progressive and resulted in a severe liver condition causing 
the Veteran's demise.

As there is now a medical opinion of record which appears to 
relate the Veteran's death, or at least a significant 
condition that contributed to his death, to a service 
connected disability, the Board finds that an opinion should 
be obtained as to the question of whether the Veteran's 
service connected dysthymia and anxiety disorder, or any 
service connected disability or herbicide exposure, caused or 
contributed materially to the Veteran's death.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should refer the claims 
file to an appropriate VA physician for 
the purpose of providing an opinion as to 
whether it is at least as likely as not 
that any service connected disability, to 
specifically include dysthymia and 
generalized anxiety disorder, caused or 
contributed to cause the Veteran's death.  
The physician should also state whether it 
is as likely as not that the Veteran's 
death is related to service in any way 
including whether the liver disease could 
have been caused by herbicide exposure.  
In providing such an opinion, the examiner 
should specifically comment on the private 
opinion dated in February 2010.  The 
complete rationale for all conclusions 
reached (to include citation, as 
necessary, to specific evidence in the 
record, etc) should be set forth.  

2.  Thereafter, the RO/AMC should re-
adjudicate the claim on appeal.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case and 
given the opportunity time to respond 
thereto.  The case should then be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


